Citation Nr: 9908369	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  92-54 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1969 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision continued a 30 
percent rating for coccidioidomycosis; it also denied service 
connection for multiple arthralgia secondary to the service-
connected coccidioidomycosis.  Subsequently, an October 1994 
rating decision denied service connection for PTSD and 
chloracne and denied a total rating on the basis of 
individual unemployability.  In March 1997 the Board issued a 
decision which, in part, denied the veteran's claim for 
service connection for PTSD.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in October 1998, the 
Court issued a single judge memorandum decision which 
affirmed the Board's denial of service connection for 
chloracne as a residual of Agent Orange exposure.  The 
Court's decision also vacated the Board's decision denying 
service connection for post traumatic stress disorder (PTSD).  
The case was remanded to the Board for further proceedings 
consistent with the Court's order.  [redacted].

Concurrent with its March 1997 decision, the Board issued a 
remand with respect to the issues of entitlement to an 
increased rating for coccidioidomycosis and entitlement to 
individual unemployability.  The Board simply reminds the RO 
that these issues are still in appellate status and require 
development as specified in the March 1997 remand.  

The Board notes that two spellings of the appellant's name 
have been used in recent documents associated with the 
record.  After a close review, the Board concludes that the 
proper spelling is that used on the title page of this 
decision.



REMAND

The Court remanded the case for development of corroborating 
evidence with respect to noncombat stressors alleged by the 
veteran.  

The veteran alleges that during service he was a patient at 
Valley Forge General Hospital.  He alleges that in September 
1970 the patient in the next bed died.  This is the only 
noncombat stressor that he has alleged to date for which 
verification development has not been conducted.  This must 
to be done.  

Accordingly, pursuant to the Court's Order and the Joint 
Motion for Remand, this case is REMANDED for the following 
action:

1.  The RO should request from the veteran 
another statement requesting any 
additional information he may have 
regarding any noncombat stressors to which 
he was exposed during service.  The 
veteran should be informed that his 
statement should contain as much detail as 
possible.   The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  The veteran 
should specifically be asked if he has any 
additional information regarding the 
alleged death of David Johnson at Valley 
Forge General Hospital.

2.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed noncombat 
stressors.  The RO should attempt to 
verify these alleged stressors with the 
service department and/or the appropriate 
repository of records such as the National 
Archives and Records Administration.  

Specifically the RO must attempt to 
verify whether a service member named 
David Johnson was a patient at Valley 
Forge General Hospital in September 
1970 and if he died while a patient 
at that facility.  The veteran 
indicates that his unit while a 
patient at Valley Forge General 
Hospital was "K Troop 3 Squadron 6 
ACR - IMGR  Anaville, PA 17003."  
This information may be useful in 
attempting to verify the noncombat 
stressor alleged by the veteran.  

All attempts to verify the noncombat 
stressors alleged by the veteran should be 
documented in the veteran's claims file 
along with all responses received.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The Board notes that a prior 
determination has been made that the 
veteran did not engaged in combat with 
the enemy.  The Court has found that VA 
has provided adequate reasons and bases 
for the prior determination of the 
veteran's noncombat status.  If the RO 
determines that the record establishes 
the existence of a noncombat stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a VA psychiatrist to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiner, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

The examiner should be informed that the 
evidence reveals that the veteran did not 
serve in combat and that none of the 
stressors which he alleges occurred in 
combat in Vietnam may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

If there are different psychiatric 
disorders other than PTSD, the examiner 
should try to reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with Duran v. Brown, 7 Vet. 
App. 216 (1994), Zarycki, and West.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to the 
examination. 

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to ensure that the 
proper efforts are made to attempt to 
verify the veteran's allegations of being 
subjected to noncombat stressors.  

6.  Subsequently, the RO should consider 
the issues on appeal.  

Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving entitlement to 
service connection for PTSD will be postponed until the 
remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

